Hines, J.
The defendant was indicted for murder. The jury trying his ease found him guilty of murder, with a recommendation. He made a motion for new trial upon the general grounds. By amendment to his *14motion for new trial he added two grounds. One of these grounds is that “the court erred, although not requested in writing so to do, [in failing] to instruct the jury the law applicable to circumstantial evidence.” The second of these grounds is, that “the court, in charging the law of voluntary manslaughter, failed, in connection therewith, to charge the jury on what evidence a man would be exonerated from the offense of manslaughter for killing a human being in the protection of his mother.” Held:
No. 5263.
March 9, 1926.
H. Mercer Jordan, for plaintiff in error.
George M. Napier, attorney-general, Walter G. Hartridge, solicitor-general, and T. B. Gress, assistant attorney-general, contra.
1. The case not being dependent wholly upon circumstantial evidence, the trial judge did not err in failing to give in charge to the jury the law of circumstantial evidence. Burnett v. State, 160 Ga. 593 (128 S. E. 796); Howell v. State, 160 Ga. 899 (129 8. E. 436).
2. The second special ground does not plainly and distinctly set forth any assignment of error; but if it is to be construed as meaning that the judge should have given in charge to the jury the principle that “Parents and children may mutually protect each other, and justify the defense of the person and reputation of each other” (Penal Code, § 74), the judge gave this principle in charge to the jury when dealing with justifiable homicide; and it was not error to omit to give this principle in connection with the court’s charge upon the subject of manslaughter.
3. There was evidence to support the verdict.

Judgment affirmed.


All the Justices concur.